ACCEPTED
                                                                                                14-15-00249-CR
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           8/14/2015 1:53:51 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                           No. 14-15-00249-CR
________________________________________________________________________
                       IN THE COURT OF APPEALS                FILED IN
                               FOR THE                 14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
                FOURTEENTH SUPREME JUDICIAL DISTRICT
                                                       8/14/2015 1:53:51 PM
                              AT HOUSTON
                                                                       CHRISTOPHER A. PRINE
                                                                              Clerk
________________________________________________________________________

ROY G. WALKER                                §             APPELLANT

           V.                                §

STATE OF TEXAS                               §              APPELLEE

 ______________________________________________________________________

           MOTION TO EXTEND TIME FOR FILING APPELLATE BRIEF

       COMES NOW ROY G. WALKER, Appellant in the above entitled and numbered

cause and moves the court to extend the time for filing his appellate brief and in support

thereof would show the court as follows:

       Appellant was convicted of the felony of aggravated robbery in cause number

1376940 in the 232nd District Court of Harris County and assessed a punishment of

imprisonment for 20 years in the Correctional Division, on February 13, 2015. Appeal was

perfected on March 2, 2015. Appellant’s brief was due on July 27, 2015. Counsel has been

unable to complete the brief because of a number of other trial and appellate matters. Counsel

is requesting an extension of 30 days, until September 14, 2015.

One prior extension has been granted.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be granted.
                                                 Respectfully submitted,



                                                /s/J. Sidney Crowley
                                                 214 Morton St.
                                                Richmond, Texas 77469
                                                 281-232-8332
                                                 jcrowl@windstream.net
                                                  TBC No. 05170200
                                                ATTORNEY FOR APPELLANT



                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing instrument was served on the

Harris County District Attorney’s Office, this the 14th day of August , 2015.

                                         /s/ J. Sidney Crowley




                                            2